                                                                           EXHIBIT A

                                                        Schedule of Final Fee Applications

                                                                              DQCKET      PERIOD              ~~~s           EXPENSES
PROFESSIONAL                             ROLE                                                                                                 TOTAL
                                                                                ~O.      COVERED                            REQUESTED
                                                                                                           REQUESTED

Kirkland &Ellis LLP                      Counsel to the Debtors                1454    7/21/19 —2/13/20    $17,125,201.50     $381,042.69   $17,506,244.19
                                                                                                                                                             Case 19-11626-LSS




Pachulski Stang Ziehl &Jones LLP         Co-Counsel to the Debtors             1408    7/21/19 — 2/29/20    $1,020,862.50      $70,014.09    $1,090,876.59

                                         Restructuring Advisor to the                                       $4,520,365.00     $213,089.12    $4,733,454.12
Alvarez & Marsal North America, LLC                                            1437    7/22/19 — 2/13/20
                                         Debtors

PJT Partners LP                          Investment Banker to the Debtors      1455    7/21/19 — 2/13/20    $6,397,967.19      $35,621.79    $6,433,588.98

                                                                                                                                               $52,811.22
                                                                                                                                                             Doc 1516-1




TaY Advisory Services Group,LLC          Tax Advisor to the Debtors            1460    7/22/19 — 2/13/20      $50,355.00        $2,456.22

                                         Administrative Advisor to the                 7/21/19 — 2/13/20       $16,950.00        $885.34       $17,83534
Omni Management Group,Inc.                                                     1446
                                         Debtors
                                         Workplace Safety and Incident                 7/21/19 — 2/29/20    $2,123,390.00     $113,490.97    $2,236,880.97
Mark L. Farley, PC                                                             1440
                                         Response Counsel to the Debtors
                                          Counsel to the Official Committee            8/1/19 — 2/13/20     $4,588,483.62      $82,33833    $4,648,362.951
Brown Rudnick LLP                                                              1453
                                                                                                                                                             Filed 09/14/20




                                          ofUnsecured Creditors
                                          Co-Counsel to the Official           1452    8/1/19 — 2/13/20       $761,923.50       $9,923.75     $771,847.25
Elliott Greenleaf, P.C.
                                          Committee of Unsecured Creditors
                                          Financial Advisor to the Official                                 $3,489,789.75      $82,671.18    $3,572,460.93
Conway Mackenzie, Inc.                                                         1405    8/1/19 — 6/26/20
                                          Committee of Unsecured Creditors
                                                                                                                                                             Page 1 of 1




                1 Amount reflects an agreed reduction in fees of$22,459.


      DOCS DE230542.2 70753/001
